                      UNITED STATES DISTRICT COURT

                     WESTERN DISTRICT OF LOUISIANA

                             LAFAYETTE DIVISION

LISA HARPER                            CIVIL ACTION NO. 6:19-0527

VERSUS                                 JUDGE JUNEAU

LISA GRIFFIN                           MAGISTRATE JUDGE WHITEHURST

                   MEMORANDUM RULING AND ORDER

      Before the Court upon referral from the district judge is the Motion to

Dismiss for Lack of Subject Matter Jurisdiction [Doc. 6] filed by the United States

of America, which is making an appearance on behalf of the defendant, Lisa

Griffin.   The motion is unopposed.           For the following reasons, IT IS

RECOMMENDED that the motion be GRANTED.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

      The instant lawsuit arises out of the plaintiff’s petition for damages for

medical malpractice, which was filed on November 21, 2018 in the Fifteenth

Judicial District Court for the Parish of Vermilion, Louisiana. In her state court

petition, the plaintiff alleges malpractice against Lisa Griffin, a nurse practitioner

who saw the plaintiff at Abbeville Behavioral Health System, an approved delivery

site of Iberia Comprehensive Community Health Center (“ICCHC”). In its motion,

the movant alleges that ICCHC and Ms. Griffin are covered by the Federal Tort
Claims Act, pursuant to the Federally Supported Health Centers Assistance Act

(“FSHCAA”), 42 U.S.C. 233, and has supported that assertion with the declaration

of Meredith Torres, senior attorney in the General Law Division, Office of General

Counsel, Department of Health and Human Services, which is attached to the

motion.

      In its motion, the government seeks dismissal of the plaintiff’s medical

malpractice claim on grounds the plaintiff has failed to meet her burden of

establishing subject matter jurisdiction over her claims. After review of the motion

and the jurisprudence, the Court finds the defendant’s motion should be granted.

                            II. LAW AND ANALYSIS

      The United States, as sovereign, is immune from suit unless it consents to be

sued. “Absent a waiver, sovereign immunity shields the Federal Government and

its agencies from suit.” F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994) (citing Loeffler

v. Frank, 486 U.S. 549, 554 (1988); Federal Housing Administration v. Burr, 309

U.S. 242, 244 (1940)).     The FTCA provides a limited waiver of sovereign

immunity for plaintiffs to pursue tort claims against the United States. United States

v. Kubrick, 444 U.S. 111, 117–18 (1979). However, immunity does not apply until

plaintiff satisfies specific prerequisites for filing an FTCA claim.



                                          2
      Specifically, 28 U.S.C. §2675 provides a jurisdictional prerequisite:

             An action shall not be instituted upon a claim against
             the United States for money damages for injury or loss
             of property or personal injury or death caused by the
             negligent or wrongful act or omission of any employee of
             the Government while acting within the scope of his
             office or employment, unless the claimant shall have
             first presented the claim to the appropriate Federal
             agency and his claim shall have been finally denied by
             the agency in writing and sent by certified or registered
             mail . . .. (emphasis added).

28 U.S.C. §2675(a).

      It is well-settled that the FTCA requires a plaintiff to properly exhaust his or

her claims prior to filing suit in federal court. Price v. United States, 69 F.3d 46,

54 (5th Cir. 1995). The failure to completely exhaust administrative remedies prior

to filing an FTCA claim is a jurisdictional defect that cannot be waived or cured by

administrative exhaustion after suit is filed. McNeil v. United States, 508 U.S. 106,

112 (1993). The Fifth Circuit has concluded that a prematurely-filed FTCA claim

“cannot become timely by the passage of time after the complaint is filed.” Price,

69 F.3d at 54, citing McNeil, 508 U.S. at 106.

      The instant motion is unopposed. In its motion, the defendant argues, and

the plaintiff does not contest, that Lisa Griffin was in the course and scope of her

employment with the United States at the time of the incidents complained of


                                        3
herein, and the Abbeville Behavioral Health System is part of a clinic deemed

subject to FTCA coverage. It is also uncontroverted that the plaintiff has not filed

an administrative tort claim with the proper agency, the Department of Health and

Human Services. Consequently, this Court does not have jurisdiction over this

matter, and the undersigned concludes the matter should be dismissed.

                                 III. CONCLUSION

       Considering the foregoing, and having concluded that the instant motion is

well-grounded in law and fact, IT IS RECOMMENDED that the unopposed

Motion to Dismiss [Doc. 6] filed by the defendant be GRANTED, and that the

plaintiff’s claims alleged in this action be DISMISSED WITHOUT PREJUDICE.

       Under the provisions of 28 U.S.C 636(b)(1)(C) and Fed.R.Cic.P 72(b),

parties aggrieved by this recommendation have fourteen days from service of this

report and recommendation to file specific, written objections with the Clerk of

Court. A party may respond to another party’s objections within fourteen days

after being served with a copy of any objections or responses to the district judge at

the time of filing.

       Failure to file written objections to the proposed factual findings and/or the

proposed legal conclusions reflected in the report and recommendation within



                                         4
fourteen (14) days following the date of its service, or within the time frame

authorized by Fed.R.Civ.P. 6(b), shall bar an aggrieved party from attacking either

the factual findings or the legal conclusions accepted by the district court, except

upon grounds of plain error.       See Douglass v. United Services Automobile

Association, 79 F.3d 1415 (5th Cir. 1996).

      Signed at Lafayette, Louisiana, this 23rd day of August, 2019.




                                        5
